750 N.W.2d 592 (2008)
Keith Gayle DAVIS, Plaintiff-Appellee,
v.
FOREST RIVER, INC., Defendant-Appellant, and
Kitsmiller RV, Inc., Defendant-Appellant,
Docket No. 136114. COA No. 270478.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal the February 21, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the Magnuson-Moss Warranty  Federal Trade Commission Improvement Act, 15 USC 2301 et seq. (MMWA), provides for a cause of action for breach of warranty and a remedy of rescission where the plaintiff and the defendant are not in privity of contract; (2) whether Michigan law provides a cause of action for breach of warranty and a remedy of rescission where the plaintiff and the defendant are not in privity of contract; (3) whether the economic loss doctrine and the Uniform Commercial Code, MCL 440.1101 et seq., apply to the plaintiff consumer's claims for breach of warranty; (4) whether, if the UCC applies, revocation of acceptance, MCL 440.2608, is available in the absence of privity, and whether the revocation-of-acceptance provisions of the UCC supplanted any former common-law action for rescission; and (5) whether, if the plaintiff is confined to the UCC, either privity or third-party beneficiary status was required for an action for breach of warranty.
*593 The Michigan Consumer Federation and the Attorney General on behalf of the Consumer Protection Division are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.